PER CURIAM.
The employee DeLong appeals directly to this court from the order of the Labor and Industrial Relations Commission to deny her claim for workers compensation. The claim presented for determination several issues of compensability, among them, whether the worker suffered an accident within § 287.020(2), RSMo 1978, whether the requisite notice of injury was given to the employer, liability of the employer for medical and temporary total payments, the nature and extent of injury, and whether there was causation between the employment activity and the injury. The administrative law judge determined that the injury was not accompanied by an unusual or abnormal strain, but came about in the course of usual work done in the usual manner, so that there was no accident, and hence no compensable injury. The Labor and Industrial Relations Commission expressly adopted that determination.
The Missouri Supreme Court en banc has recently rejected the abnormal strain limitation for compensation for an injury otherwise job related. Wolfgeher v. Wagner Cartage Service & Truck Insurance Exchange, 646 S.W.2d 781 (Mo. banc 1983). The parties, aware of the implications of Wolfgeher on the merits of the pending appeal, have stipulated and agreed to waive the right to brief the cause or make oral arguments and have agreed to submit the appeal to this court for decision.
We reverse the award of the Labor and Industrial Relations Commission and remand the claim for redetermination of the issues in light of Wolfgeher.